UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                          No. 95-30045
                        Summary Calendar


UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,


                             versus


ALVARO GERMAN SALGADO CABALLERO,
                                              Defendant-Appellant.




          Appeal from the United States District Court
              For the Eastern District of Louisiana
                   (CA-94-3427 (CR 89-452-A-5))
                        ( July 26, 1995)


Before POLITZ, Chief Judge, JONES and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Alvaro German Salgado Caballero appeals the district court's

denial of his pro se 28 U.S.C. § 2255 motion to vacate his

conviction and sentence for possession of cocaine with intent to

distribute while on board a vessel subject to the jurisdiction of




     *
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the court has determined that this opinion
should not be published.
the United States.1   We affirm.

                            Background

     While on patrol in international waters near the Yucatan

Peninsula, the captain and crew of a United States Coast Guard

cutter became suspicious of the mission and cargo of the ZEDOM SEA,

a vessel flying the Panamanian flag.     After obtaining a statement

of no objection to enforcement of United States law ("SNO") from

Eric Arturo Delvalle, the then-exiled president of Panama,2 members

of the crew of the cutter boarded the vessel and discovered six

tons of cocaine stored in the ship's cargo containers.         Eight

seamen, including Caballero, were convicted and Caballero was

sentenced to 188 months imprisonment.    His conviction was affirmed

on direct appeal.3

     Caballero, appearing pro se, filed the instant section 2255

motion, contending that there was no showing of a nexus between the

United States and the ZEDOM SEA or its crew and that the imposition

of federal criminal jurisdiction offended the fifth amendment's due


     1
      46 U.S.C. § 1903.
     2
      46 U.S.C. § 1903(c)(1)(C) provides, in pertinent part, that
a vessel "subject to the jurisdiction of the United States"
includes

     a vessel registered in a foreign nation where the flag
     nation has consented or waived objection to enforcement
     of United States law by the United States.

This waiver is to be obtained from the government recognized by the
United States State Department, and "may be proved by certification
of the Secretary of State or the Secretary's designee." Id.
         3
       United States v. Pretel, 939 F.2d 233 (5th Cir.), cert.
denied, 502 U.S. 918 (1991).

                                   2
process clause. The district court dismissed the petition, finding

that the jurisdictional defects had been addressed by this court on

direct appeal.   Caballero timely appealed.

                               Analysis

     The collateral review by a section 2255 petition extends only

to the challenge of a conviction "on issues of constitutional or

jurisdictional magnitude."4    When considered on direct appeal they

may not be reviewed by section 2255 pleadings.5

     On direct appeal, Caballero claimed that the district court

erred in finding federal jurisdiction over his alleged offenses on

board the   ZEDOM   SEA   contending,    first,   that   the      question   of

jurisdiction should have been submitted to a jury and, second, as

the requisite SNO was not obtained from the then-ruling government

of Panama, there was no jurisdiction pursuant to 46 U.S.C. § 1903.

A panel of this court determined that the question of jurisdiction

was a matter of law within the district court's cognizance and

that, as the United States State Department recognized only the

deposed president    of   Panama   as   the   leader   of   the    Panamanian

government, securing an SNO from that authority satisfied the

requirements of section 1903.

     In the instant section 2255 motion, Caballero contends that

assertion of jurisdiction over the ZEDOM SEA did not comport with


        4
      United States v. Shaid, 937 F.2d 228, 232 (5th Cir. 1991),
cert. denied, 502 U.S. 1076 (1992).
    5
     United States v. Jones, 614 F.2d 80 (5th Cir.), cert. denied,
446 U.S. 945 (1980). See also United States v. Kalish, 780 F.2d
506 (5th Cir.), cert. denied, 476 U.S. 1118 (1986).

                                    3
traditional notions of constitutional due process because the ship

did not possess ties to the United States that would suffice to

render it or its crew amenable to federal criminal jurisdiction.

Although we considered on direct appeal whether the jurisdictional

prerequisites       as   set   forth    in   section   1903      were   met,   the

constitutional ramifications of the assertion of jurisdiction under

this statute were not presented to the court.                     The matter is

nonetheless barred, however, for it is manifest that a habeas

petitioner "may not raise an issue for the first time on collateral

review without showing both 'cause' for his procedural default, and

'actual prejudice' resulting from the error."6                As Caballero has

failed to even assert, let alone demonstrate, any cause for his

failure to present this matter during his direct appeal, the

district    court    properly    barred      his   claim   and    dismissed    his

petition.

     AFFIRMED.




    6
     Shaid, 937 F.2d at 232.           See also United States v. Frady, 456
U.S. 152 (1982).

                                         4